DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 10/19/21 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20050279216 herein after “Miller”) in view of Svensson (US20140352728 herein after “Svensson”).

Claim 1:  Miller teaches system for detecting lime scale buildup in an aircraft brewing apparatus (coffee maker assembly 5 suitable for aircraft [0030]), comprising: 
	at least one of a monitored subsystem (the subsystem being the coil 33, heating element 35, rail 25) or a monitored component (flow coil 33) of the aircraft brewing apparatus; 
	at least one sensor device (three temperature sensors in the vicinity of the flow coil 33 [0058]) configured to generate and transmit temperature data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component ([0060] [A]n unusually high temperature difference between the mid-coil heater sheath temperature sensor (located on the exterior of the flow coil near the mid-point of the flow path) and the flow coil outlet water temperature sensor may indicate an accumulation of heat-insulating calcium scale or a similar problem in the flow coil. In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances the controller might also shut down the unit until it can be serviced.);
	the at least one sensor device (temperature sensors) configured to generate and transmit pressure differential data for an amount of limescale buildup in the at least one of the monitored subsystem or the monitored component (the temperature sensors are transmitting differential data which indicates an accumulation of calcium scale in the flow coil);
	Miller fails to teach at least one controller coupled to the at least one sensor device, the at least one controller configured to: 
	receive the pressure differential data for the at least one of the monitored subsystem or the monitored component; 
	generate a trend based on the received pressure differential data and at least one of pressure differential historical data of the at least one of the monitored subsystem or the monitored component or a baseline pressure differential of the at least one of the monitored subsystem or the monitored component; 
	compare the trend to at least one pressure differential threshold value; and 
	generate a timeline for limescale buildup maintenance of the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential threshold value, the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline.
	However, Svensson teaches the detection of buildup or deposits in a section 110 (monitored subsystem) of a liquid food processing system.  Svensson uses two pressure sensors 112, 114 to continuously monitor a pressure change across a section 110 where fluid flows [0011].  Therefore, the first pressure transducer 112 configured to generate a first pressure reading corresponding to the first fluidic line (the line coupled between homogenizer 105 and first heater 106).  The second pressure transducer 114 configured to generate a second pressure reading corresponding to the second fluidic line (the line between first heater 106 and second heater 107).   [0046] As will be further described below, a method for monitoring cleaning-in-place parameters of a food processing system is provided which method includes the step of measuring the pressure difference during the cleaning process. The measured pressure difference is correlated to the degree of fouling, as a reduction in pipe diameter caused by the fouling increases the pressure difference over the equipment. [0065]-[0067]. Svensson teaches the comparison of the measured pressure difference to a reference value for creating a ratio [0012], [0016], [0074]. Therefore, Svensson teaches a pressure differential based on first pressure reading from 112 and second pressure reading from 114.   This process is implemented via a controller 160 [0037], [0039], [0094]-[0095].  Svensson creates a trend by continuously monitoring the pressure difference ratio until it reaches a particular value.  The ratio is compared to a reference value and when that comparison reaches 1, the system implements a cleaning-in-place (CIP) function.  Therefore Svensson teaches a timeline for limescale buildup maintenance (the continuous monitoring includes stored data values over time) of the at least one of the monitored subsystem or the monitored component (section) based on the comparison of the trend to the at least one pressure differential threshold value (the ratio is compared to 1), the at least one of the monitored subsystem or the monitored component being maintainable based on the generated timeline (the monitored section is maintained based on the continuous monitoring and comparison to the reference value).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Svensson with the coffee maker of Miller in order to monitor the coffee maker (food processing system) for build-up or deposits and implement necessary cleaning or maintenance to maintain safety and efficiency.

Claim 4:  Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches the timeline indicating a need for immediate maintenance of the at least one of the monitored subsystem or the monitored component ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced.)  

Claim 5: Miller in view of Svensson teaches the system of Claim 4.  Miller further teaches the at least one controller configured to: alert a user of the timeline indicating the need for immediate maintenance of the at least one of the monitored subsystem or the monitored component ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced.)
	Miller in view of Svensson fails to teach a display and providing the timeline on the display. 
	However, graphs and plots are well known for visualizing gathered data and the relationship between two or more variables.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a display to illustrate the trend determined by Svensson in order to make the information readable to a user by illustrating a trend in gathered data using a graph or plot. 

Claim 6: Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches the at least one controller configured to: disconnect the at least one of the monitored subsystem or the monitored component based on the comparison of the trend to the at least one pressure differential threshold value ([0060] In this case, the controller might cause a service warning LED on the assembly's control panel to illuminate. In some circumstances, the controller might also shut down the unit until it can be serviced. Shutting down the unit would be disconnecting the system.)

Claim 7:  Miller in view of Svensson teaches the system of Claim 1.  Miller in view of Svensson fails to teach the first pressure transducer installed within a first branch line coupled to the first fluidic line, the second pressure transducer installed within a second branch line coupled to the second fluidic line.
	However, Svensson teaches the first pressure transducer (pressure sensor 112) installed to detect pressure in the first fluidic line (between homogenizer 105 and heater 106), the second pressure transducer (pressure sensor 114) installed to detect pressure in the second fluidic line (between heater 106 and heater 107).
	How the sensor(s) are coupled to the fluidic lines and their particular mechanism of measuring pressure does not appear to impart any criticality.  The choice to use a pressure sensor which is external 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect pressure using the first pressure transducer installed within a first branch line coupled to the first fluidic line, the second pressure transducer installed within a second branch line coupled to the second fluidic line as this is a manner of measuring pressure within a fluidic line when choosing from a finite number of identified, predicable solutions with a reasonable expectation of success. 

Claim 8: Miller in view of Svensson teaches the system of Claim 1.  Miller in view of Svensson fails to teach the first pressure transducer installed within the first fluidic line, the second pressure transducer installed within the second fluidic line.
	However, Svensson teaches the first pressure transducer (pressure sensor 112) installed to detect pressure in the first fluidic line (between homogenizer 105 and heater 106), the second pressure transducer (pressure sensor 114) installed to detect pressure in the second fluidic line (between heater 106 and heater 107).
	How the sensors are coupled to the fluidic lines and their particular mechanism of measuring pressure does not appear to impart any criticality to the invention.  The choice to use a pressure sensor which is external or internal to the pressurized environment is within the scope of a person having ordinary skill in the art and can take into consideration factors such as cost, environment, size, the conduit/vessel material(s), etc.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect pressure using the first pressure transducer installed within the first fluidic line, the second pressure transducer installed within the second fluidic line as this is a manner of measuring pressure within a fluidic line when choosing from a finite number of identified, predicable solutions with a reasonable expectation of success.

Claim 9: Miller in view of Svensson teaches the device of claim 1.  Miller further teaches least one of the monitored subsystem or the monitored component leading to at least one aircraft brewing apparatus outlet (the flow coil 33 leads to the water outlet for the brewing apparatus).
	Miller in view of Svensson fails to teach a second sensor device disposed downstream of the second pressure transducer of the at least one sensor device, wherein the baseline data is recorded by the second sensor device.
	However, Svensson teaches the use of baseline data when comparing the differential to a reference value. [0017] The reference value may represent the pressure difference across said section when said section is considered as being sufficiently clean.  The gathering and storage of the baseline/reference data is a design choice within the scope of a person having ordinary skill in the art and can be done in many ways to effective make a judgement of whether the pressure in a line/conduit has changed enough to warrant intervention. 
	It would have been obvious to a person having ordinary skill in the art to place an additional device downstream of the second transducer in order to have more data storage and a redundant measurement of pressure to ensure that the second transducer is working properly. 

Claim 10: Miller in view of Svensson teaches the system of Claim 1.  Miller further teaches wherein the at least one of the monitored subsystem or the monitored component configured to receive a fluid from a fluid supply (the on-board galley water supply 40 connects to the galley water supply connection 41, to the rail water supply connection 42 to a filter 43 and eventually to the flow-through heater 48 including flow coil 33 [0040]-[0043], Fig. 5).

Claim 11: Miller in view of Svensson teaches the system of Claim 10.  Miller in view of Svensson fails to teach the fluid supply installed within the aircraft brewing apparatus.  
	However, whether the source of water is within the brewing apparatus (a reservoir) or external to the apparatus appears to have no criticality.  As long as the aircraft brewing apparatus can be monitored for potential pressure or temperature differentials, then the source of the water does not affect the measurement. 


Claim 12. Miller in view of Svensson teaches the system of Claim 10.  Miller teaches wherein the fluid supply (galley water supply 40) installed external to the aircraft brewing apparatus (the water supply 40 is connected to the brewing apparatus through various connections 41, 42, 43, see Fig. 5, [0040]-[0043]).

Claim 13: Miller in view of Svensson teaches the system of Claim 10.  Miller fails to teach wherein the at least one of the monitored subsystem or the monitored component configured to receive the fluid from the fluid supply via at least one flow measurement device, the at least one flow measurement device configured to generate and transmit data.
	However, Svensson teaches measurement of a flow volume through the monitored section 110 in order to determine a suitable reference value [0019], [0039], [0073]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system and method of Svensson including flow volume measurements with the device of Miller in order to monitor the buildup using a pressure differential. 

Claim 14. Miller in view of Svensson teaches the system of claim 13.  Miller fails to teach wherein the at least one controller configured to receive data transmitted by the at least one flow measurement device.
	Svensson teaches that the volume flow sensors [0073] provide data to determine a reference pressure difference which is ultimately compared to measured pressure difference [0071]-[0073], claim 1, 7).  Therefore, while not explicitly stated that the controller is configured to receive the flow volume measurements, the flow volume is measured and the measurements used in determining whether or not there is build-up/restriction.  Therefore, it is understood that the measurements are processed by a controller/computer and used in the overall comparison and determination by the controller 160. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being anticipated by Miller in view of Svensson further in view of Cingolani et al. (US20210106168 herein after “Cingolani”)

Claim 2: Miller in view of Svensson teaches the system of Claim 1.  Miller in view of Svensson fails to teach the timeline indicating one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component.
	However, Cingolani teaches the well-known concept of predictive maintenance in identifying failures and/or anomalies while they are minor [0045].  This allows the use of gathered data, algorithms, and predictive models to maintain equipment in safe and working order and preventing further damage.  Cingolani teaches gathering of data from temperature or humidity sensors (claim 10, [0049]-[0051]).  Therefore, gathering data over time and creating a trend/timeline will allow for the anticipation of when the threshold may be reached and notification to a user.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to implement predictive maintenance, as taught by Cingolani, with the timeline of Svensson in order to determine and indicate an anticipated maintenance time when a non-critical threshold has been reached, while maintaining a critical threshold, as taught by Svensson.  

Claim 3: Miller in view of Svensson further in view of Cingolani teaches the system of Claim 2.  Miller teaches the at least one controller configured to: alert a user of the timeline including the one or more predictive maintenance intervals of the at least one of the monitored subsystem or the monitored component (specifically, Miller teaches wherein the controller might cause a service warning LED on the assembly’s control panel to illuminate or, alternatively, shut down the unit until it can be serviced [0060]. 

	Miller in view of Svensson fails to teach a display and providing the timeline on the display in graph format. 
	However, Cingolani teaches a display 21 to display information on the status of the coffee machine [0030]-[0032], [0039].  Graphs and plots are well known for visualizing gathered data and the relationship between two or more variables. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the display of Cingolani to illustrate the trend determined by Svensson in view of Miller in graph format in order to make the information readable to a user by illustrating a trend in gathered data by using a graph or plot.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        11/11/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861